IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David Frank Campeau Jr.,              :
a Steward in the Kingdom              :
of Israel,                            :
                                      :
                        Appellant     :
                                      :
                  v.                  : No. 1903 C.D. 2016
                                      : Submitted: May 5, 2017
                                      :
DEBORAH L. BATES, as: Recorder        :
of Deeds of Wayne County of the       :
Commonwealth of Pennsylvania;         :
and agent of the Department of        :
Revenue of the Commonwealth           :
of Pennsylvania; KAREN                :
YAMIALKOWSKI, as Deputy               :
of the Recorder of Deeds of Wayne     :
County of the Commonwealth of         :
Pennsylvania; DEPARTMENT OF           :
REVENUE of the Commonwealth           :
of Pennsylvania                       :


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                       FILED: August 22, 2017


            David Frank Campeau, Jr. (Campeau), proceeding pro se, appeals
from an order of the Court of Common Pleas of Wayne County (trial court), which
sustained the preliminary objections of Deborah L. Bates, Recorder of Deeds for
Wayne County, and Karen Yamialkowski, Deputy Recorder of Deeds for Wayne
County (collectively, Recorders), and the Pennsylvania Department of Revenue
(Department) (collectively, Defendants) and dismissed with prejudice Campeau’s
second amended complaint. Campeau contends he is entitled to the relief sought
because Defendants unlawfully refused to record his deed for real property and that
the trial court erred by sustaining their preliminary objections and dismissing his
complaint. For the reasons that follow, we affirm.
             Campeau, in his purported capacity as a “Steward in the Kingdom of
Israel,” instituted this action by filing a complaint in the nature of an action in
mandamus in the trial court against the Defendants, which he amended twice. In
the second amended complaint, Campeau alleged that he is the grantee of a deed
made between him and David Alan Benner on June 25, 2015. “The consideration
in said deed is 571 dollars American Eagle gold coin.”              Second Amended
Complaint at Section IV, ¶2; Reproduced Record (R.R.) at 4a. A notary public
acknowledged the deed. On March 18, 2016, Campeau presented the deed to the
Recorders and requested them to record the deed. Recorders refused asserting that
the deed lacked a certificate setting forth the precise residence of the grantee and a
statement of value.     According to Campeau, the information that Defendants
required is not required as a matter of law and the Defendants have a mandatory
duty to record his properly acknowledged deed. Campeau asked the trial court to
order Defendants to record his deed as presented. Second Amended Complaint at
Section IV, ¶¶1-6, 8, 22-25, Section V, ¶1, and Section VI, ¶1; R.R. at 4a-12a.
             In response, the Defendants filed separate preliminary objections.
The Recorders demurred for legal insufficiency under Pa. R.C.P. No. 1028(a)(4)
asserting that they did not have a duty to record Campeau’s deed because he failed
to attach: (1) “a certificate . . . setting forth the precise residence and the complete
post office address of such grantee or grantees” (certificate of residence) to be
recorded with the deed as required by Section 1 of the act commonly known as the




                                           2
Recorder of Deeds Act,1 and (2) a statement of value “setting forth the true, full
and complete value” of the property contained in the deed as required by Section
1109-C of Article XI-C of the Tax Reform Code of 1971,2 which is known as the
Realty Transfer Tax Act. In addition, the Recorders objected under Pa. R.C.P. No.
1019(c) because Campeau did not attach a copy of the deed to his second amended
complaint. Lastly, Recorders moved to strike the identification of Campeau as “a
Steward in the Kingdom of Israel” from the complaint as scandalous and/or
impertinent matter under Pa. R.C.P. No. 1028(a)(2).
                The Department objected on the ground that the trial court lacks
jurisdiction over claims against state agencies as such falls exclusively within this
Court’s original jurisdiction.           In addition, the Department demurred under
Pa. R.C.P. No. 1028(a)(4) on the ground that Campeau cannot obtain mandamus
relief against the Department because the recorder of deeds, not the Department,
has the legal duty to record deeds.             To the extent Campeau objected to the
assessment of the realty transfer tax, the Department asserted mandamus relief is
not available because there is an available statutory remedy through which he can
seek a reassessment of his property.
                Campeau filed answers to both sets of preliminary objections. The
trial court heard argument on the preliminary objections. Thereafter, the trial court
sustained the Defendants’ preliminary objections and dismissed with prejudice the
second amended complaint against them. Trial court order, 10/21/16, at 1; R.R. at
61a. In the order, the trial court explained that the Recorders’ demurrer was

       1
           Act of April 22, 1929, P.L. 620, as amended, 16 P.S. §9781.

       2
         Act of March 4, 1971, P.L. 6, added by the Act of May 5, 1981, P.L. 36, as amended,
72 P.S. §8109-C.


                                                 3
appropriate because the Recorders have no duty to record a deed that does not have
a certificate of residence as required by Section 1 of the Recorder of Deeds Act.
Trial court order, at 1 n.1; R.R. at 61a. In addition, the trial court noted it did not
have jurisdiction over the Department as jurisdiction over all civil actions against
Commonwealth agencies lies in the Commonwealth Court. Trial court order, at 2
n.2; R.R. at 62a.
               From this order, Campeau filed a notice of appeal in this Court.
Campeau filed a concise statement of errors complained of on appeal pursuant to
Pa. R.A.P. 1925(b), as directed by the trial court. The trial court, however, did not
file a Rule 1925(a) opinion, choosing instead to rely on the rationale set forth in its
order.
               On appeal,3 Campeau contends that the trial court erred in sustaining
the Defendants’ preliminary objections and dismissing his second amended
complaint with prejudice. Campeau argues the trial court’s rulings are based on
erroneous applications of law. With regard to the Recorders’ objections, Campeau
asserts that the law does not require him to attach a certificate of residence or a
statement of value for his deed to be recorded. Although Campeau acknowledges
that he did not attach a copy of the deed to his second amended complaint, he
claims Defendants were not prejudiced by the omission because the deed was
attached to his initial filings, and he should be permitted to amend his pleading. In

         3
         Our review of a trial court’s order sustaining preliminary objections and dismissing a
complaint is limited to a determination of whether the court abused its discretion or committed
an error of law. Minor v. Kraynak, 155 A.3d 114, 121 (Pa. Cmwlth. 2017). A preliminary
objection should be sustained only in cases when, based on the facts pleaded, it is clear and free
from doubt that the facts pleaded are legally insufficient to establish a right to relief. Id.
Because a preliminary objection in the nature of a demurrer presents a question of law, our
standard of review is de novo and our scope of review is plenary. Id.


                                                4
addition, he claims that Recorders did not meet their burden of proving that the
inclusion of the phrase “Steward in the Kingdom of Israel” was erroneous,
scandalous or impertinent.
              With regard to the Department’s objections, Campeau contends the
trial court erred when it sustained the Department’s preliminary objection for lack
of subject matter jurisdiction. Assuming jurisdiction belongs in this Court, the trial
court erred by dismissing his complaint as opposed to transferring the matter. He
also claims that the trial court erred by sustaining the Department’s preliminary
objection that mandamus will not lie against the Department asserting the
Department has a duty to enforce the Realty Transfer Tax Act. Lastly, he contends
that because his deed was refused, he has never received a notice of assessment.
Consequently, there is no appropriate or adequate remedy to challenge his
assessment.


                         Recorders’ Preliminary Objections
              First, Campeau contends that the trial court erred by sustaining the
Recorders’ demurrer under Pa. R.C.P. No. 1028(4) on the basis that they properly
refused to record the deed because Campeau did not attach a certificate of
residence to the deed. According to Campeau, the Recorders are under a statutory
duty to accept all deeds presented, regardless of whether a certificate of residence
is attached. He asserts that the law requiring a certificate of the residence was
repealed by implication. On this basis, he claims an action in mandamus will lie
against the Recorders.
              We begin by noting that a proceeding in mandamus is an
extraordinary remedy at common law, designed to compel the performance of a


                                          5
ministerial act or mandatory duty. Kuren v. Luzerne County, 146 A.3d 715, 750
(Pa. 2016).      Mandamus “will only lie to compel official performance of a
ministerial act or mandatory duty where there is a clear legal right in the plaintiff, a
corresponding duty in the defendant, and want of any other appropriate and
adequate remedy.”       Id. at 750-51; accord Delaware River Port Authority v.
Thornburgh, 493 A.2d 1351, 1355 (Pa. 1985). “When public officials act in an
improper manner because of an erroneous interpretation of the law under which
they are functioning, mandamus will issue.” Uniroyal, Inc. v. Coleman, 328 A.2d
893, 895 (Pa. Cmwlth. 1974) (citing Garratt v. Philadelphia, 127 A.2d 738 (Pa.
1956)). However, mandamus will not be granted in doubtful cases. Kuren, 146
A.3d at 751.
               The recorder of deeds has a duty to record the conveyance of real
property in accordance with law. Uniroyal, 328 A.2d at 895. However, the
recorder of deeds is under no duty to accept a deed without a certificate of
residence. See 16 P.S. §9781. In fact, the law requires the recorder of deeds to
refuse noncompliant deeds. Id. Specifically, Section 1 of the Recorder of Deeds
Act provides:

               For the purpose of obtaining with accuracy the precise
               residence of all owners of real estate, and persons having
               a taxable interest therein, it shall be the duty of the
               recorder of deeds in each county, whenever a deed or
               other transfer of real estate or interest in real estate
               hereafter executed shall be presented to him for record,
               to refuse the same, unless the grantee or grantees therein
               named have attached thereto, and made part of such
               deed or transfer, a certificate, signed by said grantee or
               grantees, or someone on his, her or their behalf, setting
               forth the precise residence and the complete post office
               address of such grantee or grantees, said certificate to be
               recorded with said deed; and thereupon the said recorder

                                           6
            shall prepare and deliver, at stated intervals, to the board
            of revision of taxes, or other official or officials charged
            with the assessment of such real estate, a list of the real
            estate or interest in real estate as transferred, with the
            location of the same, and the names of the grantor or
            grantors, and the names and residences of the grantee or
            grantees, with the date of recording.

16 P.S. §9781 (emphasis added).
            The purpose of Section 1 of the Recorder of Deeds Act is to obtain
“with accuracy the precise residence of all owners of real estate, and persons
having a taxable interest therein.”    16 P.S. §9781; accord Horn v. Board of
Property Assessment, 641 A.2d 15, 16 (Pa. Cmwlth. 1994) (the purpose “is to
determine the last known address of the taxable person.”).          “[T]he General
Assembly has placed the burden on the property owner to provide the local taxing
authority with an accurate mailing address in the certificate of residence.” Horn,
641 A.2d at 16.
            In this case, Campeau does not dispute that he presented a deed
without a certificate of residence attached.     Rather, Campeau challenges the
validity of the requirement. Campeau argues that he was not required to provide a
certificate of residence because Section 1 of the Recorder of Deeds Act is no
longer valid law. According to Campeau, the General Assembly repealed by
implication this section when it enacted Section 325.1 of the Act of July 18, 1941,
P.L. 421 (1941 Act), 21 P.S. §325.1. This section provides:

            It shall be the duty of the recorder of deeds in the several
            counties in this Commonwealth to receive all deeds
            presented for record, when the same are duly
            acknowledged as required by law, and record the same.
            And if by virtue of any provision of law any such deed so
            presented for record is required to be registered in any
            office for the registration of deeds, other than said

                                         7
             recorder’s office, within the county in which it is so
             offered for record, the recorder of deeds shall
             nevertheless record such deed whether it has been so
             registered or not, and in such case it shall be the duty of
             the recorder within ten days after the deed is transcribed
             into the deed book to have such deed registered in such
             other registry office or offices before delivering the deed
             to the party entitled to receive the same. . . .

21 P.S. §325.1 (emphasis added).
             Although the 1941 Act does not contain any provisions expressly
repealing Section 1 of the Recorder of Deeds Act, Campeau contends the
provisions are irreconcilable. According to Campeau, under the 1941 Act, the
recorder of deeds has a duty to accept “all” duly-acknowledged deeds presented for
record, regardless of whether a certificate of residence is attached. Campeau
claims that these sections are irreconcilable because the recorder of deeds cannot
record all duly-acknowledged deeds and at the same time refuse duly-
acknowledged deeds that do not have a certificate of residence. Because the
General Assembly enacted the 1941 Act after the Recorder of Deeds Act, he
argues the 1941 Act controls.
             Section 1971 of the Statutory Construction Act of 1972 addresses
implied repeals by later statute providing:

             (a) Whenever a statute purports to be a revision of all
             statutes upon a particular subject, or sets up a general or
             exclusive system covering the entire subject matter of a
             former statute and is intended as a substitute for such
             former statute, such statute shall be construed to supply
             and therefore to repeal all former statutes upon the same
             subject.

             (b) Whenever a general statute purports to establish a
             uniform and mandatory system covering a class of
             subjects, such statute shall be construed to supply and

                                          8
             therefore to repeal pre-existing local or special statutes
             on the same class of subjects.

             (c) In all other cases, a later statute shall not be
             construed to supply or repeal an earlier statute unless the
             two statutes are irreconcilable.

1 Pa. C.S. §1971 (emphasis added). In addition, Section 1936 of the Statutory
Construction Act of 1972 provides that “[w]henever the provisions of two or more
statutes enacted finally by different General Assemblies are irreconcilable, the
statute latest in date of final enactment shall prevail.” 1 Pa. C.S. §1936. This rule
of statutory construction applies only where two statutes are “irreconcilable,” or
repugnant, not where the statutes may be read together.          Hankee v. Wilkes-
Barre/Scranton International Airport, 616 A.2d 614, 617 n.5 (Pa. 1992). A party
asserting application of the rule carries a heavy burden. Cedarbrook Realty, Inc. v.
Nahill, 387 A.2d 127, 128 (Pa. Cmwlth. 1978), affirmed, 399 A.2d 374 (Pa. 1979.)
             Repeals of statutes by implication are not favored, and accordingly
there is a presumption against the implied repeal of a statute.        Pennsylvania
Turnpike Commission v. Sanders & Thomas, Inc., 336 A.2d 609, 614 (Pa. 1975).
“The reason for such a restriction is obvious: absent irreconcilability, a judicial
finding of implied repeal would essentially rewrite the legislation.” HSP Gaming,
L.P. v. City of Philadelphia, 954 A.2d 1156, 1175 (Pa. 2008).                 These
considerations are particularly significant in a case such as this, involving two
statutes which for decades have coexisted without apparent conflict or confusion.
See Pennsylvania Turnpike Commission, 336 A.2d at 614. With these principles in
mind, we examine the alleged irreconcilable provisions.
             Section 1 of Act 1941 expressly requires recorders of deeds to record
“all deeds” even those that have not been registered in other offices as may be

                                         9
required, and directs them to forward such deeds to the particular registry office
after recordation. 21 P.S. §325.1. In other words, this section does not authorize
the recorder of deeds to refuse deeds merely on the basis that they were not first
registered in another office. See id. However, Section 1 of the Recorder of Deeds
Act specifically directs the recorder of deeds to “refuse” any deed that is missing a
certificate of residence. 16 P.S. §9781.
             Upon examination of the two provisions, we disagree with Campeau’s
assertion that Section 1 of Act 1941 is irreconcilable with, and therefore impliedly
repealed, Section 1 of the Recorder of Deeds Act.          Contrary to Campeau’s
assertions, one can reasonably read these provisions together to require the
recorders of deeds to record “all deeds” that otherwise meet the requirements of
recordation under the law. Section 1 of the Recorder of Deeds Act requires a
certificate of residence. Reading both provisions together promotes the General
Assembly’s goals of recording deeds and identifying “the precise residence of all
owners of real estate, and persons having a taxable interest therein,” so that
property tax bills are sent to the correct address of the taxable person. See 16
P.S. §9781; Horn. Thus, we conclude that the two statutes operate concurrently
with one another and are not irreconcilable so as to justify the conclusion urged by
Campeau that the Recorders must accept his deed without a certificate of residence
attached.
             Moreover, although the General Assembly enacted the 1941 Act
approximately twelve years after enacting the Recorder of Deeds Act in 1929, the
General Assembly amended Section 1 of the Recorder of Deeds Act in 1955 to
require the certificate of residence to include the grantee’s “complete post office




                                           10
address.”4 The General Assembly did not amend the 1941 Act. Thus, Section 1 of
the Recorder of Deeds Act is the more recent affirmation of legislative intent.
16 P.S. §9781. Even if we were to conclude that the statutes are irreconcilable,
Section 1 of the Recorder of Deeds Act would prevail as the statute latest in date of
final enactment. See 1 Pa. C.S. §1936.
               As a result, Campeau has no right to have his deed recorded without a
certificate of residence. The Recorders have no corresponding duty to accept
Campeau’s deed without a certificate of residence. Thus, Campeau’s action in
mandamus will not lie against the Recorders. We, therefore, conclude that the trial
court properly sustained the Recorders’ preliminary objection in the nature of
demurrer and dismissed Campeau’s second amended complaint against the
Recorders. In light of this disposition, we need not examine Campeau’s assertions
of error regarding the Recorders’ other preliminary objections.


                         Department’s Preliminary Objections
               Turning to the Department’s preliminary objections, Campeau
contends that the trial court erred by dismissing his second amended complaint
with prejudice on jurisdictional grounds.           Assuming jurisdiction over claims
against state agencies falls exclusively within this Court’s original jurisdiction,
Campeau asserts that the trial court should have transferred the matter to this Court
pursuant to Section 5103(c) of the Judicial Code, 42 Pa. C.S. §5103(a).
               When a court does not have jurisdiction, Section 5103(c) of the
Judicial Code provides for the transfer to the proper tribunal. Specifically,


      4
          See Act of March 18, 1955, P.L. 3.


                                               11
             If an appeal or other matter is taken to, brought in, or
             transferred to a division of a court to which such matter is
             not allocated by law, the court shall not quash such
             appeal or dismiss the matter, but shall transfer the
             record thereof to the proper division of the court, where
             the appeal or other matter shall be treated as if originally
             filed in the transferee division on the date first filed in a
             court or magisterial district.

42 Pa. C.S. §5103(c) (emphasis added).
             Section 761 of the Judicial Code, 42 Pa. C.S. §761, establishes this
Court’s original jurisdiction.    Pursuant thereto, this Court has original and
exclusive jurisdiction over most forms of civil actions or proceedings “[a]gainst the
Commonwealth government.” 42 Pa. C.S. §761. However, original jurisdiction is
established “only when the Commonwealth party is indispensable.” Ballroom, LLC
v. Commonwealth, 984 A.2d 582, 588 (Pa. Cmwlth. 2009).                “‘Generally, an
indispensable party is one whose rights are so connected with the claims of the
litigants that no relief can be granted without infringing upon those rights . . . .’”
City of Lebanon v. Commonwealth, 912 A.2d 338, 341 (Pa. Cmwlth. 2006)
(quoting Pennsylvania School Boards Association, Inc. v. Commonwealth
Association of School Administrators, Teamsters Local 502, 696 A.2d 859, 867
(Pa. Cmwlth. 1997), appeal dismissed, 704 A.2d 631 (Pa. 1998)). Merely naming
the Commonwealth or its officers in an action does not necessarily establish this
Court’s original jurisdiction under Section 761. Ballroom, 984 A.2d at 588; City of
Lebanon, 912 A.2d at 341.
             Here, upon determining that exclusive and original jurisdiction over
matters involving the Department lies in this Court, the trial court dismissed the
second amended complaint with prejudice against the Department. In this regard,
the trial court procedurally erred as the proper procedure would have been to


                                          12
transfer the matter to this Court.            See 42 Pa. C.S. §5103.          Nonetheless, the
Department urges us to affirm the dismissal rather than to transfer the case to this
Court on the basis that the Department is not an indispensable party and the
Department raised alternate grounds for dismissal in its preliminary objections.5
                We agree that the Department is not an indispensable party to this
action. Campeau filed an action in mandamus to compel Defendants to record his
deed. This duty belongs exclusively to the recorder of deeds. See 16 P.S. §9781.
Although the Department is charged with enforcing the Realty Transfer Tax Act, it
has no duty or legal authority to record deeds. See Section 1107-C of Realty
Transfer Tax Act.6 Because the Department cannot grant the relief requested, the
Department is not an indispensable party triggering this Court’s jurisdiction.
Consequently, a transfer under Section 5103(a) of the Judicial Code would have
been a futile act.
                Notwithstanding, the Department raised other grounds for dismissal in
its preliminary objections. Specifically, the Department demurred to Campeau’s
mandamus action on the basis that it is unable to comply with the relief requested.
Having determined that the Department has no legal authority or duty to record
deeds, we likewise conclude that mandamus will not lie against the Department.
                Insofar as Campeau objects to the assessment, or potential future
assessment once his deed is recorded, of the realty transfer tax against him, there is

       5
        Although the Department did not raise this precise issue before the trial court, this Court
may affirm the trial court’s order based on different grounds than those relied upon by the trial
court. See Township of Salem v. Miller Penn Development, LLC, 142 A.3d 912, 917 n.4
(Pa. Cmwlth. 2016), appeal denied, __ A.3d __ (Pa., No. 271 WAL 2016, filed November 22,
2016).

       6
           Added by the Act of May 5, 1981, P.L. 36, 72 P.S. §8107-C.


                                                13
an appropriate and adequate remedy available to challenge any assessment of
additional tax and interest due. See Section 1111-C(b) of the Realty Transfer Tax
Act7 (“Any taxpayer against whom an assessment is made may petition the
[D]epartment for a reassessment pursuant to Article XXVII.”8). For these reasons,
we conclude that the dismissal with prejudice of the second amendment complaint
against the Department was proper.
                Accordingly, we affirm.




       7
           Added by the Act of May 5, 1981, P.L. 36, 72 P.S. §8111-C(b).

       8
        Sections 2701-2707 of Article XXVII of the Tax Reform Code of 1971, Act of March 4,
1971, P.L. 6, added by the Acts of October 18, 2006, P.L. 1149, and July 2, 2012, P.L. 751, as
amended, 72 P.S. §§9701-9707.


                                               14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David Frank Campeau Jr.,             :
a Steward in the Kingdom             :
of Israel,                           :
                                     :
                       Appellant     :
                                     :
                 v.                  : No. 1903 C.D. 2016
                                     :
                                     :
DEBORAH L. BATES, as: Recorder       :
of Deeds of Wayne County of the      :
Commonwealth of Pennsylvania;        :
and agent of the Department of       :
Revenue of the Commonwealth          :
of Pennsylvania; KAREN               :
YAMIALKOWSKI, as Deputy              :
of the Recorder of Deeds of Wayne    :
County of the Commonwealth of        :
Pennsylvania; DEPARTMENT OF          :
REVENUE of the Commonwealth          :
of Pennsylvania                      :


PER CURIAM
                                   ORDER


           AND NOW, this 22nd day of August, 2017, the order of the Court of
Common Pleas of Wayne County, dated October 21, 2016, is AFFIRMED.